Dear Ms. Landrieu:
You requested the opinion of this office concerning language contained in Section 18 of the current General Appropriations Act, Act No. 15 of the 1994 Regular Session of the Louisiana Legislature, which provides in pertinent part as follows:
             "There is hereby appropriated the sum of Thirty-four Million and No/100 ($34,000,000.00) Dollars, be it more or less estimated, out of the State General Fund for Fiscal Year 1994-1995 to be allocated to pay the Board of Tax Appeals judgments and other final judgments against the state, if such judgments are final, on or before June 8, 1994 . . .
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
             In the event that the amount required to fully fund all of the payments provided for in this Section exceeds $34,000,000, the commissioner of administration is hereby authorized and directed to reduce all state general fund appropriations contained in Section 16 of this Act, except those appropriations which are constitutionally or otherwise mandated, in an amount equal to the amount in excess of $34,000,000 required to fully fund such payments. Such reduction shall be based on the proportion which the state general fund appropriation for each budget unit bears to the total state general fund appropriations contained in Section 16. (Emphasis supplied)
Your first question is: Does the language contained in Section 18 authorize the state treasurer to pay all warrants over and above the $34,000,000 provided for in Section 18?
Yes, the first sentence of the first paragraph of Section 18 quoted above, provides that this is a "be it more or less estimated" appropriation, similar to the appropriation for the Minimum Foundation Program, which is an authorization for the expenditure of the actual amount necessary to satisfy the purpose for which the appropriation is made.
Your second question is: IS the Commissioner of Administration required to execute the reduction of State General Fund appropriations concurrent with the disbursement of these additional payments?
No. While the Commissioner of Administration is required to reduce general fund appropriations, there is no requirement in Section 18 that the reduction occur simultaneously with the payment of the judgments. Of course, any reductions would have to occur this fiscal year as Act 15 is only in effect until June 30, 1995.
Your third question is: If the Revenue Estimating Conference increases revenues over the current official projection, what steps must be followed to allow use of this money to pay the additional judgments?
There are no steps required in order to allow increased revenues recognized by the Revenue Estimating Conference to be used for the payment of judgments because the action of the Conference is irrelevant to the issue of the timing of the payment of judgments. The money to be used for the payment of judgments was already appropriated by the legislature from the general fund, which appropriation was effective July 1, 1994. It is not necessary for additional revenues to be recognized by the Conference in order for the judgments to be paid.
Trusting this adequately responds to your request, I remain
Yours very truly,
                          Richard P. Ieyoub Attorney General